By the court.

It is very clear that the notes, which the defendant holds against Burgess, are not a legal set-off in this action by the laws of this state ; and it is equally clear, that we can take no notice of the statute of Vermont. The lex loci must settle the nature, validity and interpretation of contracts, but it extends no farther. The laws of the state in which contracts are attempted to be enforced, must settle what is the proper course of judicial proceedings to enforce them.(l) The statute of Vermont relates merely to the remedy, by which a contract may be enforced. There J J must, therefore, according to the agreement of the parties, be

Judgment for the plaintiff